Name: 81/408/EEC: Commission Decision of 22 April 1981 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe; NA
 Date Published: 1981-06-15

 Avis juridique important|31981D040881/408/EEC: Commission Decision of 22 April 1981 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) Official Journal L 156 , 15/06/1981 P. 0056 - 0063COMMISSION DECISION of 22 April 1981 on the adjustment of the boundaries of less-favoured areas within the meaning of Council Directive 75/268/EEC (France) (Only the French text is authentic) (81/408/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 2 (3) thereof, Whereas. Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured areas within the meaning of Directive 75/268/EEC (France) (3), as amended by Council Directives 76/401/EEC (4), 76/631/EEC (5) and 77/178/EEC (6) and by Commission Decisions 77/3/EEC (7) and 78/863/EEC (8), indicates the areas of France which are included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the French Government has applied, under Article 2 (1) of Directive 75/268/EEC, to have the boundaries of the areas listed in the Annex to Directive 75/271/EEC adjusted; Whereas the mountain areas resulting from the proposed adjustments correspond to the criteria and values which were applied in Directives 75/271/EEC, 76/401/EEC and 76/631/EEC for determining the areas within the meaning of Article 3 (3) of Directive 75/268/EEC and in Directive 77/178/EEC for determining the areas referred to in Article 3 (4) and (5) of Directive 75/268/EEC; Whereas the total area covered by the areas determined in accordance with Article 3 (5) of Directive 75/268/EEC represents less than 2 75 % of the total area of France; Whereas all the adjustments requested by the French Government under Article 2 (3) of Directive 75/268/EEC do not have the effect of increasing the total utilized agricultural area by more than 1 75 % of the utilized agricultural area of France; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 180, 14.7.1980, p. 34. (3) OJ No L 128, 19.5.1975, p. 33. (4) OJ No L 108, 26.4.1976, p. 22. (5) OJ No L 223, 16.8.1976, p. 7. (6) OJ No L 58, 3.3.1977, p. 29. (7) OJ No L 3, 5.1.1977, p. 12. (8) OJ No L 297, 24.10.1978, p. 19. HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in France contained in the Annex to Directive 75/271/EEC is hereby amended as shown in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 22 April 1981. For the Commission Poul DALSAGER Member of the Commission ANNEX >PIC FILE= "T0035481"> I. ZONES DÃ FAVORISEES AU SENS DE L'ARTICLE 3 PARAGRAPHE 3 DE LA DIRECTIVE 75/268/CEE >PIC FILE= "T0035473"> >PIC FILE= "T0035474"> >PIC FILE= "T0035475"> II. ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 4 DE LA DIRECTIVE 75/268/CEE DÃ ©partement du Jura (39) PRA Vignoble Digna Cousance Cuisia (pour partie) Augea Maynal Beaufort (pour partie) Orbagna (pour partie) Vercia Vincelles Sainte-AgnÃ ¨s Cesancey Balanod Chazelles Nanc Saint-Amour PRA Plaine Doloise Canton de Gendrey (en entier) Canton de Montmirey-le-ChÃ ¢teau (en entier) DÃ ©partement de la DrÃ ´me (26) PRA Valloire Le Grand-Serre Montgiraud Saint-Bonnet-de-ValclÃ ©rieux Saint-Christophe-et-le-Larris Tersanne PRA Gallaure-et-Herbasse Bathernay Miribel Montchenu Montmiral Saint-Laurent-d'Onay DÃ ©partement de l'IsÃ ¨re (38) PRA Chambarans Saint-AndrÃ ©-en-Royans (fraction) Saint-Romans (fraction) Saint-Antoin (fraction) Montagne (fraction) DÃ ©partement de l'Aude (11) PRA viticole Montirat Monze Arquettes-en-Val Lagrasse Montlaur Pradelles-en-Val Ribaute Rieux-en-Val Servies-en-Val Villefloure Cascatel-des-CorbiÃ ¨res Embres et Castelmaure Fraisse-des-CorbiÃ ¨res Saint-Jean-de-Barrou Villeseque-des-CorbiÃ ¨res Camplong-d'Aude DÃ ©partement de l'Allier (03) PRA Val d'Allier Bellenaves (en partie) Veauce Ã breuil (en partie) BÃ ¨gues Gannat (en partie) Saint-Priest-D'Andelot Meillard Mariol (en partie) DÃ ©partement des Hautes-PyrÃ ©nÃ ©es PRA VallÃ ©e de l'Adour Castera-Lou DÃ ©partement de la Moselle PRA Montagne Vosgienne Voyer Lafrimbolle III. ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 5 DE LA DIRECTIVE 75/268/CEE DÃ ©partement de la Charente-Maritime (17) PRA Marais de Rochefort et Marennes Ã le-d'Aix Ballon Beaugeay Bourcefranc-le-Chapus Breuil-Magne Cire-d'Aunis Ã chillais Ã guille Fouras Gripperie-Saint-Symphorien Gua Hiers-Brouage Loire-les-Marais Marennes MoÃ ¨ze Mornac-sur-Seudre Muron Nieulle-sur-Seudre Saint-Agnant Saint-Froult Saint-Hyppolyte Saint-Jean-d'Angle Saint-Just-Luzac Saint-Laurent-de-la-PrÃ ©e Saint-Nazaire-sur-Charente Saint-Sornin Soubise Vergeroux Yves Port-des-Barques DÃ ©partement de l'ArdÃ ¨che PRA VallÃ ©e du RhÃ ´ne Saint-PÃ ©ray Cornas Mauves Tournon Saint-Jean-de-Muzols Sarras Saint-DÃ ©sirat Peyraud SerriÃ ¨res Limony